DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Furthermore, the drawings appear to be photographs of insufficient quality so that all details in the photographs are reproducible in the printed patent, see 37 CFR 1.84(b)(1).
The drawings contain deficient line quality. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Refer to 37 CFR 1.84(l). See Figure(s) 1 and 3-5.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “art” and the Examiner believes that the limitation is intending to be “apart.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riso (US 5,702,024).

1: Riso teaches a drinking container (drinking container 20, generally shown in Figure 1) comprising: a base (base of 20 (at the bottom of conventional beverage cup 20 not shown)); a sidewall (sidewall generally shown near 20, Figure 1) extending upwardly from the base, wherein the base and the sidewall define a cavity (cavity within 20); and an ice retaining structure (structure 10) in the cavity, the ice retaining structure comprising a shield member held adjacent an adjacent portion of an inner surface of the sidewall (shield member comprising 12 and 14, held in an adjacent portion (e.g., the inner wall of 20, see Figure 1 below)), wherein the shield is connected to and/or abuts the sidewall at two spaced apart connection locations (see the locations in Figure 1 below); wherein the ice retaining structure and the sidewall define a single laterally extending gap therebetween (see the gap below in Figure 1), and wherein the ice retaining structure is positioned and configured to retain ice in the cavity (ice retaining structure is capable of retaining unclaimed ice in the cavity) and to permit liquid to pass through the gap when the drinking container is tilted relative to vertical (liquid is able to pass through the gap, shown in Figure 1 below when the container is tilted relative to vertical).

    PNG
    media_image1.png
    447
    587
    media_image1.png
    Greyscale


2: Riso teaches the claimed invention as discussed above for Claim 1 and Riso further teaches that the shield is arcuate (see shield 10 being arcuate from left connection location to the right, Figure 1).

3: Riso teaches the claimed invention as discussed above for Claim 2 and Riso further teaches that the shield is convex relative to the adjacent portion of the inner surface of the sidewall (shield 12,14 is convex relative to the adjacent portion, see dotted line in Figure 1 above).

4: Riso teaches the claimed invention as discussed above for Claim 2 and Riso further teaches that the shield is concave relative to a portion of the inner surface of the sidewall that is diametrically opposed to the adjacent portion of the inner surface of the sidewall (see Figure 1 above where the shield is concave relative to a diametrically opposed portion).

6: Riso teaches the claimed invention as discussed above for Claim 1 and Riso further teaches that the shield and the sidewall define a center opening that is sized and configured to receive ice cubes therethrough (see Figure 1 above, where a center opening is capable of receiving ice cubes therethrough).

9: Riso teaches the claimed invention as discussed above for Claim 1 and Riso further teaches that sidewall extends upwardly from the base and terminates in a lip, and wherein the ice retaining structure is positioned and configured to retain ice in the cavity and to permit liquid to pass through the gap and over the lip when the drinking container is tilted relative to vertical (see Figure 1 above, where the sidewall terminates in a lip, top surface of 20, at the top of 20, where the liquid is able to pass through the gap, and over the lip).

10: Riso teaches the claimed invention as discussed above for Claim 9 and Riso further teaches that the ice retaining structure is positioned closer to the lip than the base (see the ice retaining structure 12,14 positioned closer to the top of 20 at the lip than the base, see Figure 1, above).

11: Riso teaches the claimed invention as discussed above for Claim 1 and Riso further teaches that the shield comprises a bottom (bottom, element 14) and a top (top 12 ) that is closer to the adjacent portion of the inner sidewall than is the bottom (top 12 is closer to the adjacent portion of the inner sidewall than the bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 5,702,024) in view of Saliba et al. (Saliba US 4,124,138).

5: Rios teaches the claimed invention as discussed above for Claim 1 except that the two spaced art (apart) connection locations are circumferentially spaced apart by an arc angle of 120 degrees or less. 
Saliba teaches in Figure 5 that the spaced apart locations form an arc greater than 90 degrees but less than 180 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rios such that the two spaced apart locations are circumferentially spaced apart by an arc angle of 120 degrees or less in order to place the ice retainer closer to a consumer’s mouth during use, in a beverage cup. Furthermore, since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 5,702,024) in view of Walter (US 2016/0206122).

7-8: Rios teaches the claimed invention as discussed above for Claim 6 except for the explicit teaching of the center opening having a diameter and/or width of 2 to 4 inches, or at least 3 inches.
Walter teaches that a center opening may have a diameter and/or width of 1 to 3 inches, paragraph 0005.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rios such that the sizing of the center opening having a diameter and/or width of 2 to 4 inches, or at least 3 inches and since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gatta (US 2011/0309092) teaches an ice retainer (114) capable of retaining ice within container (112) and abuts the sidewall of the interior of the container at locations located along the left side of Figure 1 and having gaps (126) to dispense liquid.

Galluzzo (US 5,853,106) teaches an ice retainer (20) capable of retaining ice within container (36) and abuts the sidewall of the interior of the container at locations located along t22,24 and having gaps (generally at 30) to dispense liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735